     Case 2:15-cr-00015-RFB-NJK Document 146 Filed 02/09/21 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    UNITED STATES OF AMERICA,                           Case No. 2:15-cr-00015-RFB-NJK
 8                        Plaintiff,                          ORDER FOR MODIFICATION TO
                                                           CONDITIONS OF SUPERVISED RELEASE
 9           v.
10    DAMARISE McSWAIN,
11                      Defendant.
12
13          Presently before the court is the matter of U.S. v. Damarise McSwain. On February 3, 2021,
14   this court held a hearing for status conference hearing.
15          The Court now ORDERS that Mr. McSwains’ must report on February 10, 2021 to the
16   Westcare Drug Treatment facility. The Court further modifies conditions of supervision to include
17   inpatient substance abuse treatment; all of the previously ordered conditions to remain in effect:
18
                    1. Substance Abuse Treatment - You must participate in an inpatient
19                  substance abuse treatment program and follow the rules and regulations
                    of that program. The probation officer will supervise your participation
20                  in the program.
21          IT IS SO ORDERED this 9th day of February, 2021.
22
23                                                         ________________________________
24                                                         RICHARD F. BOULWARE, II
                                                           UNITED STATES DISTRICT JUDGE
25
26
27
28
